PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/904,752
Filing Date: 13 Jan 2016
Appellant(s): JARDEN ZINC PRODUCTS, LLC



__________________
Chancellor S. Shafor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/07/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 6, 10, 13-14, 16, 18, 31-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (US-20060068234-A1), hereinafter McDaniel, in view of Hoshiya et al. (EP-0899349-A1), hereinafter Hoshiya, and in view of Ninomiya et al. (JP-H07-278707), hereinafter Ninomiya, references are made to the English translation provided from EPO.
Regarding Claim 1, McDaniel teaches metals having a silvery-white appearance and methods of making coinage, tokens, and medallions from such metals ([0012], [0020]), McDaniel further teaches the core being a zinc alloy (Claim 1) McDaniel does not further restrict the composition of the zinc alloy and does not speak to an electrical conductivity of the zinc alloy. 
Hoshiya teaches a zinc alloy which comprises not more than 2% copper in order to provide a beneficial balance between improving the creep resistance, provide a reinforcing effect, and avoiding brittleness ([0012]) which encompasses the claimed copper in an amount of 0.1-1.2%, not more than 3.5% manganese in order to provide a beneficial balance between improving the creep resistance, avoiding brittleness, and controlling flowability ([0011]) which encompasses the claimed manganese in an amount of 0.1-2%, and not more than 2% titanium in order to beneficially improve the creep strength ([0013]) which encompasses the claimed titanium in an amount of 0.05-1%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to have applied the composition of a zinc alloy according to Hoshiya to the metals and methods of making coinage according to McDaniel in order to provide a beneficial balance between improving creep resistance and creep strength, providing a reinforcing effect, and avoiding brittleness as discussed above.
Ninomiya teaches a zinc alloy having an overlapping composition with McDaniel as modified by Hoshiya which further comprises 0.1% or less Fe (P. 2 Par. 2) in order to provide a beneficial balance between tensile strength, yield strength, and hardness (P. 1 Par. 7) which overlaps with the claimed iron in an amount of 0.0001-0.5%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to have applied the iron content according to Ninomiya to the metals and methods of making coinage according to McDaniel as modified by Hoshiya in order to provide a beneficial balance between tensile strength, yield strength, and hardness as discussed above.
McDaniel as modified by Hoshiya and Ninomiya does not explicitly disclose the claimed alloy has an electrical conductivity of from 12% to less than 25% IACS and wherein the alloy has an as-cast IACS conductivity that has been modified in an amount of about 1% to about 4% relative to an initial IACS conductivity of the alloy, by a rolling process.
Examiner notes that according to P. 5 Par. 4 of the instant specification, rolling a cast zinc alloy containing manganese results in an IACS conductivity increase of 1-4% depending on the temperature rolling is conducted at. Without any specific temperatures laid out in the specification, a person having ordinary skill in the art would expect a rolling operation at any temperature to increase the conductivity of a zinc alloy containing manganese to increase by 1-4%. Additionally, Fig. 2 and P. 6 Par. 2 show that a zinc alloy containing manganese and two stabilizing agents exhibits a base conductivity of 13-19% IACS between ~0.2 and ~0.8 wt% Mn.
McDaniel further teaches method of making coinage including producing/forming a metal blank for the coin, token, or medallion ([0027]) which comprises the specification’s rolling procedure.
Since McDaniel as modified by Hoshiya and Ninomiya teaches the composition and processing required by the specification, a person having ordinary skill in the art would expect the coinage as produced according to McDaniel as modified by Hoshiya and Ninomiya to exhibit the claimed alloy has an electrical conductivity of from 12% to less than 25% IACS and wherein the alloy has an as-cast IACS conductivity that has been modified in an amount of about 1% to about 4% relative to an initial IACS conductivity of the alloy, by a rolling process.

Regarding Claims 6, 13, 14, and 16, McDaniel as modified by Hoshiya and Ninomiya teach the claim elements as discussed above. McDaniel does not explicitly disclose the claimed further comprised elements of claims 6, 13, 14, and 16.
Hoshiya further teaches the optional inclusion of not more than 0.5% chromium and/or magnesium in order to provide a beneficial balance between mechanical strength and impact strength ([0015]) which overlaps the claimed chromium in the amount of 0.0001-0.5% of Claim 16 and the claimed magnesium in the amount of 0.0001-0.5% of Claim 14, and Hoshiya further teaches the optional inclusion of not more than 0.5% aluminum in order to beneficially inhibit oxidation of the alloy ([0014]) which overlaps the claimed aluminum in the amount of 0.001-0.6% and which is within the claimed alloy further comprises at least one of the group consisting of aluminum, magnesium, cadmium, chromium, and antimony of Claim 6.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to apply the chromium, magnesium, and/or aluminum according to Hoshiya to the metals and methods of making coinage according to McDaniel as modified by Hoshiya and Ninomiya in order to provide a beneficial balance between mechanical strength and impact strength, and to inhibit oxidation as discussed above.

Regarding Claim 10, McDaniel as modified by Hoshiya and Ninomiya teach the claim elements as discussed above. McDaniel further teaches the method including a step of electroplating the planchet with a layer of copper ([0027]) which is the same as the claimed coin of claim 1, further comprising a plating layer over said alloy.

Regarding Claim 18, McDaniel as modified by Hoshiya and Ninomiya teach the claim elements as discussed above. McDaniel does not explicitly disclose the claimed alloy further comprises antimony in the amount of 0.0001% to 0.50% by weight.
Ninomiya further teaches 1 wt% or less Sb (P. 2 Par. 2) in order to provide a beneficial balance between tensile strength, yield strength, and hardness (P. 1 Par. 7) which overlaps with the claimed alloy further comprises antimony in the amount of 0.0001% to 0.50% by weight.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claims 31-32, McDaniel as modified by Hoshiya and Ninomiya teach the claim elements as discussed above. 
McDaniel does not explicitly disclose the claimed peak ranges.
However, since McDaniel as modified by Hoshiya and Ninomiya teach the composition and processing according to the claims and specification as discussed above, and no further composition or processing elements being stated as necessary to obtain the claimed peak ranges in the specification, a person having ordinary skill in the art would expect the coin according to McDaniel as modified by Hoshiya and Ninomiya to exhibit the claimed peak ranges.


Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (US-20060068234-A1), hereinafter McDaniel, in view of Hoshiya et al. (EP-0899349-A1), hereinafter Hoshiya, in view of Ninomiya et al. (JP-H07-278707), hereinafter Ninomiya, references are made to the English translation provided from EPO, and in view of M. J. Saarivirta et al. (US-3146098), hereinafter Saarivirta.
Regarding Claim 34, McDaniel as modified by Hoshiya and Ninomiya teach the claim elements as discussed above. McDaniel teaches that stress relief techniques may be applied as are known in the art which would include aging, but McDaniel does not explicitly disclose the claimed aging process at 220˚F.
Saarivirta teaches a zinc base alloy with a composition overlapping that of McDaniel as modified by Hoshiya and Ninomiya (Col. 2 L. 4-12), the processing of which includes mild heating at 75-125˚C in order to beneficially increase elongation (Col. 4 L. 14-16) which is 167-257˚F which encompasses the claimed aging process at 220˚F. 
It would be obvious to a person having ordinary skill in the art to have applied the mild heating according to Saarivirta to the metals and methods of making coinage according to McDaniel as modified by Hoshiya and Ninomiya in order to beneficially increase the elongation as discussed above.
Examiner notes that according to P. 5 L. 29 – P. 6 L. 19 of in the instant specification as well as Fig. 1 and 2, an aging process at 220˚F causes an increase in IACS of 1-4% when stabilizing agents are present.
Since McDaniel as modified by Hoshiya, Ninomiya, and Saarivirta teaches a composition and processing according to the claims and specification, a person having ordinary skill in the art would expect the coin according to McDaniel as modified by Hoshiya, Ninomiya, and Saarivirta to exhibit the claimed IACS conductivity that has been increased relative to an as-cast IACS by an aging process at 220˚F.


(3) Response to Argument
The argument that a person of ordinary skill in the art would not have been motivated or had any reason to combine McDaniel as modified by Hoshiya with Ninomiya is not convincing. 
As discussed in the restated rejection above, there is motivation to combine Ninomiya with McDaniel as modified by Hoshiya in order to provide a beneficial balance between tensile strength, yield strength, and hardness. 
The argument that the final Office Action’s stated justification for combining modified McDaniel with Ninomiya ignores that the plain teaching of Ninomiya is that the composition of the alloy is limited by the solubility limit of the materials alloyed therein is not convincing.
As discussed in the response to arguments in the final rejection, the solubility ranges of Ninomiya overlap with the composition ranges of McDaniel as modified by Hoshiya and the overlapping ranges of McDaniel as modified by Hoshiya and Ninomiya overlap or are adjacent to the claimed ranges which is a prima facie case of obviousness. In order to obtain the beneficial balance between tensile strength, yield strength, and hardness of Ninomiya, a person having ordinary skill in the art would narrow the ranges of McDaniel as modified by Hoshiya to the portions overlapping with Ninomiya which are the solubility limits.
The argument that limiting the composition of a zinc alloy to the solubility limit of each alloying element significantly narrows the range of possible compositions for the coins, contrary to Appellant’s stated goal of providing coins with unique electromagnetic signatures is not convincing. 
McDaniel as modified by Hoshiya and Ninomiya overlaps the claimed composition which is a prima facie case of obviousness. Appellant’s stated goal of providing coins with unique electromagnetic signatures is not claimed and therefore the claims are not limited to providing coins with unique electromagnetic signatures.
The argument that the Examiner alleged in the non-final Office Action that “the compositional restraints of Ninomiya do not inhibit the improved tensile strength, compression strength, and Brinell hardness of the zinc alloy because the production of such improved properties is the purpose of the compositional values of Ninomiya” is incorrect is not convincing.
This argument assumes that the composition of McDaniel as modified by Hoshiya is outside the range of or teaches against compositions below the solubility limits according to Ninomiya. As discussed above, the solubility limits of Ninomiya overlap with the composition of McDaniel as modified by Hoshiya. Ninomiya limits the composition below the solubility limits in order to avoid the brittle crystallization as noted by appellant, and it is agreed that increased brittleness is the opposite of improved tensile strength. This is additional motivation to apply the ranges of Ninomiya to McDaniel as modified by Hoshiya.
It is agreed that since the rejection relies upon the improved properties of Ninomiya for justification to combine McDaniel and Hoshiya with Ninomiya, any hypothetical composition that results from such a combination must necessarily be limited by the solubility limits of those metals.
As discussed above, the rejection does not rely upon the solubility limits of Ninomiya being exceeded, rather it relies upon the overlapping ranges of Ninomiya with McDaniel and Hoshiya in order to obtain the beneficial balance between tensile strength, yield strength, and hardness of Ninomiya.
The argument that Ninomiya’s compositions are limited by the solubility limit of the alloying elements, so Ninomiya would not be relied upon for any teaching by a person having ordinary skill in the art because this reliance would render Ninomiya unsatisfactory for its intended purpose is not convincing.
Ninomiya’s solubility limit requirement would only render Ninomiya unsatisfactory for its intended purpose if the limit were exceeded. Such is not the case in the rejection, an overlapping range is used which forms a composition below the solubility limit, which further overlaps the claimed range. 
The arguments that the rejection relies upon impermissible hindsight are not convincing.
The arguments regarding Figure 1 are not convincing. Figure 1 was referenced in the rejection of claim 34, Figure 1 was not relied upon to limit the temperature of the aging treatment, rather to evidence that since modified McDaniel teaches the presence of stabilizing agents and an aging treatment of approximately 220˚F the claimed IACS increase would flow naturally from modified McDaniel.
Figure 2 was not referenced in order to limit the composition of modified McDaniel. Rather, it was referenced to evidence that the claimed conductivity which is unrecognized by the prior art, would flow naturally from the composition of modified McDaniel.  
The assertion that the zinc alloy of modified McDaniel would have an IACS outside the range of “current rolled zinc strip alloys” can only be influenced by Appellant’s own specification is not convincing. 
As discussed above, the instant specification is referenced to evidence that the claimed conductivity would flow naturally from modified McDaniel. Recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.
The argument that variations in processing conditions or the introduction of stabilizing agents are entirely ignored is not convincing. 
The instant specification lists copper, titanium, magnesium, aluminum, chromium, iron, antimony and/or cadmium as stabilizing agents (P. 5 L. 12-21) which are claimed in the composition of claims 1, 6, 13, 14, 16, and 18 which are rejected as discussed above since modified McDaniel includes those elements which are stabilizing agents.
The processing conditions are also accounted for, as noted in the rejection above, modified McDaniel includes processing which overlaps the processing according to the instant specification.
The argument that the final Office Action’s conclusion that the zinc alloy of modified McDaniel would have an IACS of 16-20% is not convincing. 
No such conclusion is made. The conclusion that a person having ordinary skill in the art would expect the coinage as produced according to McDaniel as modified by Hoshiya and Ninomiya to exhibit the claimed alloy has an electrical conductivity of from 12% to less than 25% IACS does not rely upon any aging process. As discussed in the rejection above, does not rely upon an aging process. Figure 2 is referenced in the rejection of claim 1 to show that the as cast alloy has a conductivity overlapping the claimed range of 12-25% IACS.
The argument that it cannot be fairly suggested that the alloy of McDaniel in view of Hoshiya and Ninomiya has an IACS of from 12% to less than 25% because adding stabilizing agents into the alloy changes the as-cast conductivity, the conductivity after an aging process, and the effect of changing the manganese content relative to the IACS is not convincing.
As discussed above, modified McDaniel teaches a composition which includes elements labelled by the specification as stabilizing agents in amounts which are claimed. Therefore, the noted changes to as-cast conductivity, the conductivity after an aging process, and the effect of changing the manganese content relative to the IACS would all apply to modified McDaniel in the same manner as they do to the claimed alloy.
The argument that the final Office Action has provided no basis in fact or technical reasoning to support the allegation that the conductivity of the claimed composition would be disclosed by the prior art is not convincing.
As discussed above, the claimed conductivity would flow naturally from modified McDaniel due to composition and processing which overlap the claims and instant specification. When figure 1 relating to a binary alloy is referenced in the rejection, it is referenced in addition to figure 2 as well as a portion of the specification, thus showing that the increase in IACS of 1-4% during an aging process when stabilizing agents are present would be applicable to modified McDaniels in addition to the alloys of the figures. As discussed above, the effect of method of production on conductivity is accounted for in the rejection.


(6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.